COURT OF APPEALS OF VIRGINIA


Present:   Judge Elder, Senior Judges Overton and Bray


BERNICE WILSON
                                           MEMORANDUM OPINION *
v.   Record No. 0887-02-4                      PER CURIAM
                                           SEPTEMBER 17, 2002
FAIRFAX COUNTY DEPARTMENT OF
 FAMILY SERVICES


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       R. Terrence Ney, Judge

           (Francis G. McBride, on brief), for
           appellant.

           (David P. Bobzien, County Attorney; Peter D.
           Andreoli, Deputy County Attorney; Dennis R.
           Bates, Senior Assistant County Attorney;
           Jessica C. Friedman, Assistant County
           Attorney, on brief), for appellee.

           (Glenn L. Clayton, II, on brief), Guardian
           ad litem for Justin Wilson, Sr., father of
           the infant children.

           (Michael S. Arif; Martin, Arif, Petrovich &
           Walsh, on brief), Guardian ad litem for the
           infant children.


     Bernice Wilson (mother) appeals the decision of the circuit

court dismissing her appeal from the juvenile and domestic

relations district (JDR) court for failure to appear.     She argues

the trial court abused its discretion.   Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
merit.    Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to appellee as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                              BACKGROUND

     Mother's twin children were removed from her care following

findings of abuse and neglect.    They were placed in the home of

mother's cousin, Denise Shelton, and her husband.   On January 9,

2001, the Sheltons petitioned the JDR court to be relieved of the

custody of the children, citing destructive behavior.   Earlene

Young, mother's mother, and mother each filed petitions for

custody in response.   On June 19, 2001, the district court granted

the Sheltons' petitions for relief of custody and denied mother's

and Young's custody petitions.

     Mother and Young both noted appeals to the circuit court, and

a trial de novo was scheduled for January 22, 2002.   On that date,

mother and Young failed to appear when the case was called.

Counsel for the Sheltons and the Department of Family Services

moved the court to dismiss the appeal based on mother's failure to

appear.    The trial court granted the motion.

                               ANALYSIS

     Issues related to control of a court's docket are committed

to the sound discretion of the court, and will not be reversed

                                 - 2 -
on appeal unless there is a showing of an abuse of discretion

and prejudice to the party seeking a different trial date.         See

Mills v. Mills, 232 Va. 94, 96, 348 S.E.2d 250, 252 (1986)

(citing Autry v. Bryan, 224 Va. 451, 454, 297 S.E.2d 690, 692

(1982)).   "The determination whether a trial court has abused

its discretion is fact-specific."      Walsh v. Bennett, 260 Va.
171, 175, 530 S.E.2d 904, 907 (2000).

     The circuit court was aware that mother had failed to

appear before the district court on several occasions.     Her

absence was voluntary and unexplained.     Counsel for mother did

not ask the court to proceed without her presence and only

"ask[ed] the court's indulgence as far as her arrival [was]

concerned."   Mother has not demonstrated that the trial court

abused its discretion by dismissing the appeal.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                                                            Affirmed.




                               - 3 -